Citation Nr: 1449288	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-42 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1948 to July 1949 and from October 1950 to August 1951, to include service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for entitlement to service connection for PTSD.

On the Veteran's October 2010 VA Form 9, he requested a Board hearing by live videoconference.  Thereafter, a September 2014 letter informed the Veteran that his requested hearing had been scheduled for October 2014.  However, according to the Veterans Appeals Control and Locator System, the Veteran failed to appear for his scheduled hearing.  When a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2013).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The Board also notes that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in his favor, the evidence shows that the Veteran has a diagnosis of PTSD in conformance with the standards of DSM-IV; the Veteran's claimed in-service stressor is conceded; and the medical evidence of record links the diagnosis of PTSD to the in-service stressor.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for PTSD is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Establishing entitlement to service connection for PTSD consists of medical evidence establishing a diagnosis of the condition; credible supporting evidence that the claimed in-service stressor actually occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  

In the present case, the Board finds that the Veteran has a current confirmed DSM-IV diagnosis of PTSD.  The Veteran's private psychologist indicated in a March 2010 examination report that the Veteran meets the criteria found in the DSM-IV for PTSD.  In subsequent correspondence to the RO dated in July and October 2010, the Veteran's private psychologist reiterated her DSM-IV diagnosis of PTSD.  Although a VA examiner opined in an August 2010 report that the Veteran did not meet the criteria for a diagnosis of PTSD, the evidence is at least in equipoise on the issue.  When evidence is in relative equipoise, reasonable doubt must be decided in the Veteran's favor.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran currently has a diagnosis of PTSD in conformance with the DSM-IV.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for the in-service stressor, generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d); see also, 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99.  A determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998).

In this case, the Veteran alleges that he has PTSD due to several stressors that occurred when he was stationed in Korea during active service.  Specifically, he avers that while serving in an infantry reconnaissance unit during the Korean War, he was exposed to heavy combat, and his unit was under fire almost all the time.  The Veteran notes that he witnessed the frozen bodies of service men being loaded onto trucks.  He also asserts that twenty-two men in his unit were killed or taken prisoner and that his good friend was killed during combat.  

The Veteran's personnel records are unavailable and were apparently destroyed in the 1973 fire at the National Personnel Records Center.  All efforts to obtain them have been unsuccessful.  However, his DD Form 214 shows eight months of foreign service, and that he was attached to the 25th Reconnaissance Company, as an armored reconnaissance crewman.  His DD Form 214 also shows that his decorations and awards include the Korean Service Medal w/1 Bronze Star.  Although his DD Form 214 does not indicate that he received any combat medals, historical records confirm that the 25th Reconnaissance Company participated in several combat operations in Korea during the time the Veteran was assigned to the unit, and United States Military Casualty reports indicate that two Soldiers with the same last name as the Veteran's close friend were killed in action during the time period reported by the Veteran.  

Although the NPRC was unable to verify the Veteran's claimed stressors, the Board notes that the only morning reports searched were for the period from February 1, 1951 to February 28, 1951, whereas the Veteran reported that his friend was killed  in January 1951.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran engaged in combat with the enemy while in service for purposes of 38 U.S.C.A. § 1154(b).  Therefore, the Board finds that the Veteran's lay statements are sufficient to establish that the in-service combat stressors occurred, as there is no clear and convincing evidence to the contrary, and the Veteran's descriptions are consistent with the circumstances of his service.  38 C.F.R. § 3.304(f)(2).  Accordingly, no further corroborative evidence is necessary with regard to his claimed stressors, and his stressors are conceded for the purpose of this decision.

Turning to the question of whether there is a nexus, or link, between the currently shown disability and the in-service stressors, the record shows that the Veteran's PTSD has been linked to his experiences in service.  After an extensive interview and evaluation of the Veteran, the Veteran's private psychologist opined in a detailed report that the Veteran's PTSD was related to his combat experiences in Korea.  The private psychologist also submitted a statement further detailing her opinion that the Veteran's PTSD is caused by his in-service stressors.  There is no contrary evidence regarding whether there is a nexus between the Veteran's in-service stressors and his PTSD.  The Board thus finds that nexus has been established.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for post-traumatic stress disorder (PTSD) is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


